Citation Nr: 0708119	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active servic from July 1959 to December 
1959, March 1960 to February 1963, and from March 1963 to 
July 1965, including service in the Republic of Vietnam from 
March 1962 to February 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In October 2000, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.

2.  Evidence received since the October 2000 rating decision 
does not relate to an unestablished fact necessary to support 
the veteran's claim, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2000 RO rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
October 2000 rating decision; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).  
In the present case, notice was provided to the veteran in 
July 2003, prior to the August 2003 rating decision.

In the July 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Moreover, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In addition, the veteran 
was specifically advised of the definition of new and 
material evidence, which is required to reopen a claim of 
entitlement to service connection.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim is 
being denied, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Discussion and Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which raises 
a reasonable possibility of substantiating the claim; and 
which, by itself or in consideration with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2006).  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

With the above criteria in mind, the relevant evidence will 
be summarized.  In an October 2000 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.  The RO indicated that, while the 
veteran had a diagnosis of PTSD based upon in-service events 
which he had described, the service records did not contain 
any credible evidence that the claimed in-service stressors 
had occurred.  The veteran did not provide specific dates for 
any of his claimed stressors.  Therefore, a search with the 
military service department for supporting evidence would not 
have been meaningful.  Because of his incarceration, the 
veteran was not issued notice of the RO's decision until July 
2001.  After receiving notification, he did not initiate an 
appeal, and the decision became final.

The evidence associated with the claims file at the time of 
the October 2000 rating decision includes the veteran's 
service medical and personnel records.  His personnel records 
show he had service in the Republic of Vietnam from March 
1962 to February 1963.  An October 1960 service record shows 
that he complained of being upset and nervous.  He was 
concerned about his relationship with his wife.  The 
diagnosis was anxiety reaction.  When examined for separation 
in December 1962, the veteran was psychiatrically normal.  
Other than blepharitis of the left eye, no medical history or 
diagnoses were noted.  In January 1963, the veteran reported 
only sinusitis, hay fever, and a painful shoulder when asked 
about his medical history.  In July 1965, he indicated a 
medical history of nervous trouble and an excessive drinking 
habit.  Further explanation indicated the veteran stated that 
he had checked these boxes in error.  Psychiatric examination 
was normal, and no defects or diagnoses were noted.

A March 1999 private treatment record shows a diagnosis of 
probable PTSD.

In a January 2000 written statement, the veteran indicated 
that he served on a helicopter for 60 days as a gunner, and 
was ordered to kill.  He said he carried guilt for killing 
innocent children.  He was ordered to kill water buffalos, 
and felt bad because this was their only means of support.  
Many snipers tried to kill him, and he was sabotaged all the 
time.  He said he had lived with intense fear that he would 
die.  He was once hit by a poisoned dart, but survived.  He 
witnessed dead servicemen, but could not remember any of 
their names.

In March 2000, the veteran underwent VA examination.  He 
indicated that his military occupational specialty was as a 
clerk, but he later indicated he flew as a helicopter door 
gunner.  After Vietnam, he became a medic.  His first 
stressor was sniper fire, which killed two of his closest 
friends.  Their names were Dick Smart and Sheriff.  He knows 
that, as a door gunner, he killed children.  He had 
nightmares about this.  The veteran said he had undergone 
several previous psychiatric hospitalizations.  A review of 
the medical records was positive for severe psychiatric 
problems, likely dating back to the Vietnam War.

The veteran stated that, while in Vietnam, he was exposed to 
sniper fire, a constant sense of the fear of the unknown, and 
sabotage.  He complained of nightmares, flashbacks, intrusive 
thoughts, hypervigilance, startle reaction, substance abuse, 
irritability, depression, and survivor's guilt.  Among the 
diagnoses assessed was PTSD.  The examiner indicated that the 
veteran presented a credible case for PTSD.  While his 
stressors were mild, hishistory indicated that he had lived 
for a year in a state of constant fear of being shot in the 
back.  

In a June 2000 RO document, the rating board indicated that 
there was no evidence to support the veteran's claim that he 
was a door gunner.  In addition, the Vietnam Memorial book 
did not contain the name of a Dick or Richard Smart.

In June 2000, the RO submitted the veteran's claimed 
stressors to U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In July 2001, the RO received a response from USASCRUR.  
Available Army casualty files did not list the veteran as 
wounded.  The response indicated that, since the veteran 
claimed door gunner duty, when personnel records did not 
reflect this assignment, he wouldneed to provide additional 
information regarding his training and performance of such 
duties.

A January 2003 VA treatment record shows the veteran was 
evaluated for PTSD.  He reported being shot in the back with 
a poison dart and killing many people, including children, as 
a machine gunner.  Among the diagnoses was one of PTSD.

In an August 2003 stressor statement, the veteran indicated 
that he was attacked in Cholon by a poison dart.  He could 
not remember the date, but said he was taken to the Air Force 
Hospital in Cholon and stayed there three days.  He also 
indicated that he and his unit were constantly shot at during 
his service in Vietnam.  The veteran stated that he 
volunteered to be a gunner on a helicopter.  He was told to 
shoot at anything that moved.  He asked to be removed from 
this duty, and was returned to supply duty and truck driving.

August and September 2004 VA outpatient records show a 
diagnosis of PTSD.

In June 2006, the veteran testified at avideoconference 
hearing before the undersigned.  He had been displaced from 
New Orleans due to Hurricane Katrina, and had no paperwork.  
He indicated that while in Vietnam he was struck by a poison 
dart and rushed to an Air Force hospital in Saigon.  He 
stated it was a very small facility, and there were perhaps 
eight people on staff.  The veteran also indicated that he 
volunteered to work as a door gunner for a few weeks or 
months.  He stated he also spent time at an Air Force 
Hospital on Tan Son Nhut Air Base.  As to when this occurred, 
the veteran guessed that it was somewhere in the middle of 
his service in Vietnam.

Having reviewed the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  While the VA treatment records and statements from the 
veteran are new, in the sense that they were not of record at 
the time of the previous adjudication, they are not material, 
because they do not relate to an unestablished fact necessary 
to substantiate the veteran's claim.

The reason for the previous denial of the veteran's claim was 
that he had not provided enough information for corroboration 
of any of his claimed stressors.  Therefore, service 
connection for PTSD could not be awarded, despite the veteran 
currently having a diagnosis of the disorder, based upon his 
stressor accounts.  In new statements and through new 
testimony, the veteran has not provided any additional 
details regarding his claimed stressors that could be used to 
help verify his stressors.  The veteran's claimed stressors 
of duty as a door gunner and being hit in the back with a 
poison dart were already known to the RO at the time of the 
previous denial in October 2000.  In addition, the name of 
the only fellow soldier the veteran was able to completely 
identify, Dick Smart, was also information already before the 
RO at that time.

Since October 2000, the veteran has provided no additional 
details regarding his volunteer position as a door gunner.  
He has provided no information regarding the circumstances of 
this service, any training he received, the emergency 
situation that led to this position when his military 
occupational specialty was as a clerk, how many missions he 
flew, or whether he earned any flying decorations or medals 
for this service.

With regard to the veteran's claimed stressor of having been 
hit in the back with a poison dart, he indicated that he was 
treated at a military or civilian hospital in Cholon.  When 
asked, the veteran stated that he did not know when during 
his Vietnam service this occurred, but he guessed it was 
somewhere in the middle of his tour of duty.  While this 
information is new, in that it was not before the RO at the 
time of the October 2000 rating decision, it is not material 
because it still does not provide detail with which VA may 
search for any applicable records.  The July 2001 response 
from USASCRUR indicated that searches for morning reports 
must be limited to dates ranging only a three-month period.  
The veteran was not able to provide information specific 
enough to initiate such a request.  The veteran's statements 
and testimony, therefore, only repeat information already 
before the RO in October 2000.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim of service connection 
for PTSD.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
We are constrained to follow the law, regardless of how 
sympathetic we may be in any particular case.  Having found 
that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for post-traumatic 
stress disorder is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


